Examiner’s Comments
Instant office action is in response to RCE communication filed 9/10/2021.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “receiving, at a first server system, a message encrypted with a private key of a claimant to a distributed attestation, the encrypted message including the distributed attestation, the distributed attestation comprising a secured representation of a distributed ledger address or a reference to the secured representation of the distributed ledger address; decrypting, at the first server system, the message; using a private key of a first party associated with the first server system and a public key of a second party associated with a second server system to generate a second encrypted message including the distributed attestation; and transmitting the second encrypted message from the first server system to the second server system to determine if the claimant of the distributed attestation is a holder of the distributed attestation.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Smith et al. (US Pre-Grant Publication No: 2019/0349190 A1) teaches “A trusted communications environment includes a primary participant with a group creator and a distributed ledger, and a secondary participant with communication credentials. An Internet of Things (IoT) network includes a trusted execution environment with a chain history for a blockchain, a root-of-trust for chaining, and a root-of-trust for archives. An IoT network includes an IoT device with a communication system, an onboarding tool, a device discoverer, a trust builder, a shared domain 
Another art of record Jeremie Miller (US Pre-Grant Publication No: 2019/0333057 A1) teaches “Systems and methods of implementing a distributed ledger network include: implementing a plurality of distributed computing systems in cooperative communication via a network and that define a distributed ledger network, wherein: each of the plurality of distributed computing systems includes a distinct validating node that performs validating services and cooperatively perform consensus services with each validating node of each of the plurality of distributed computing systems; interacting with a plurality of participating devices, wherein: each of the plurality of participating devices include a secure hardware element, a microledger virtual card that independently of the distributed ledger network records attestations by a participating device of transactions and transfers or receives cryptographically-based value based on the one or more transactions, and based on establishing a network connection to the distributed ledger network, each of the plurality of participating devices reconciles an associated microledger virtual card to the distributed ledger network.” but also does not teach the indicated subject matter above.
Another art of record Smith et al. (US Pre-Grant Publication No: 2017/0317997 A1) teaches “Methods and systems of providing verification of the identity of a digital entity are provided, including receiving information and a public key of the digital entity, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a record of transactions; deriving an 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Other Art of Record
Palyutina et al. (US Pre-Grant Publication No: 2021/0092613 A1) teaches “According to an example aspect of the present invention, there is provided a method, comprising: receiving user information provided by a user equipment, associating spatiotemporal information with the user information on the basis of location of at least one wireless access network device in communication with the user equipment, generating a proof of location indication transaction associated with the user information on the basis of the spatiotemporal information, and providing the proof of location indication transaction to a distributed ledger.” 
Brown et al. (US Pre-Grant Publication No: 2018/0270065) teaches “Described is an approach for an improved method, system, and computer program product that performs zero-knowledge proof of knowledge of user identification and/or authentication for a decentralized, trustless storage and management of user identification and/or authentication using one or more distributed ledger systems.
Shiffert et al. (US Pre-Grant Publication No: 2016/0203522) teaches “Provided is a process, including: obtaining, in memory of a first mobile computing device, a plurality of content items, at least some of the content items pertaining to respective different geographic areas; receiving, with the first mobile computing device, data indicating a user interaction with a given content item among the plurality of the content items; and in response to receiving the data indicative of the user interaction, transmitting a wireless signal from the first mobile computing device directly to a second mobile computing device that is different from the first mobile computing device, the wireless signal being indicative of the given content item and indicating that the given content item pertains to a given geographic area within range of the wireless signal transmission.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SIMON P KANAAN/Primary Examiner, Art Unit 2492